                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 GESTURE TECHNOLOGY PARTNERS,
 LLC,                                                      C.A. 2:21-cv-00040-JRG
               Plaintiff,                                 JURY TRIAL DEMANDED
        v.
HUAWEI DEVICE CO., LTD., HUAWEI
DEVICE USA INC.,

               Defendants.



 PLAINTIFF GESTURE TECHNOLOGY PARTNERS, LLC’S UNOPPOSED MOTION
               TO WITHDRAW CHAD ENNIS AS COUNSEL

       Plaintiff Gesture Technology Partners, LLC (“GTP”) hereby files this Unopposed Motion

to Withdraw as Counsel and respectfully requests that Chad Ennis of Williams Simons & Landis

PLLC be permitted to withdraw herein as counsel of record for GTP. Plaintiff will continue to be

represented by counsel of the firm Williams Simons & Landis PLLC.

       Granting this Motion will cause no prejudice to any party or delay in this matter.

Defendants are unopposed to this withdrawal.


Dated: April 21, 2021                       Respectfully submitted,


                                            By: /s/ Chad Ennis
                                            Chad Ennis
                                            Texas State Bar No. 24045834
                                            WILLIAMS SIMONS & LANDIS PLLC
                                            327 Congress Ave., Suite 490
                                            Austin, TX 78701
                                            Tel: 512-543-1354
                                            cennis@wsltrial.com

                                            Attorney for Plaintiff Gesture Technology Partners,
                                            LLC.
                                  CERTIFICATE OF CONFERENCE


          The undersigned hereby certifies that counsel has complied with the meet and confer

requirements of Local Rule CV-7(h). Counsel for both parties discussed the issues presented here

via email on March 18, 2021. Defendants indicated that they were not opposed to the relief sought

herein.

                                               By: /s/ Chad Ennis
                                               Chad Ennis


                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on April 21, 2021, the undersigned caused a copy of

the foregoing document to be served on all counsel of record, via the Court’s CM/ECF system,

pursuant to the Federal Rules of Civil Procedure.




                                               By: /s/ Chad Ennis
                                               Chad Ennis
